IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

NATHANIEL BROWN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-4480

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed June 6, 2017.

An appeal from the Circuit Court for Leon County.
James O. Shelfer, Judge.

Nathaniel Brown, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Holly N. Simcox, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Nathaniel Brown appeals the final order denying his petition for writ of

mandamus, entered on September 9, 2016 by the circuit court in Brown v. Florida

Department of Corrections, Case No. 2016 CA 000708 (2d Cir., Leon Cnty.).
Because Mr. Brown fails to demonstrate that the circuit court abused its discretion

in denying the extraordinary relief, the order is affirmed. Rosado v. State, 1 So. 3d
1147, 1148 (Fla. 4th DCA 2009) (“An appellate court reviews a trial court’s

decision on a petition for writ of mandamus under the abuse of discretion standard

of review.”); see also Topps v. State, 865 So. 2d 1253, 1257 (Fla. 2004) (“Since

the nature of an extraordinary writ is not of absolute right, the granting of such writ

lies within the discretion of the court.”).

      We note that based on his numerous, repetitive appeals to this court from the

trial court’s denials of postconviction relief after his judgment and sentence were

affirmed, Mr. Brown was sanctioned by this court in Brown v. State, 35 So. 3d 72

(Fla. 1st DCA 2010). Mr. Brown was prohibited from filing “any future appeals,

petitions, motions, pleadings, or filings” challenging his judgment and sentence in

case number 2005 CF 001831 (4th Cir., Duval Cnty.), unless such filings were

signed by a member of the Florida Bar.

      Subsequently, Mr. Brown embarked on a course of filing civil actions for

extraordinary writs, directed towards the Florida Department of Corrections and

the State of Florida. None of his appeals of the denials of these complaints and

petitions were successful in this court. In Brown v. State, 186 So. 3d 625 (Fla. 1st

DCA 2016), this court denied Mr. Brown’s petition for writ of prohibition on the

merits and warned him that future frivolous or successive filings in the court “may

                                              2
result in the imposition of sanctions against him,” including additional limitations

on his ability to file pro se appeals and petitions in this court.

      In light of Appellant’s active litigation record in this and the circuit courts of

this state, and of this court’s existing sanctions against and warning to Mr. Brown,

in addition to affirming the order on appeal, we expressly retain jurisdiction to

pursue any additional sanctions against him pursuant to rule 9.410, Florida Rules

of Appellate Procedure and section 944.279, Florida Statutes. See Steele v. State,

998 So. 2d 1146 (Fla. 2008); Walker v. Fla. Parole Comm’n, 70 So. 3d 665 (Fla.

1st DCA 2011).

WOLF, RAY, and BILBREY, JJ., CONCUR.




                                            3